Case 18-62649-jwc          Doc 19      Filed 10/09/18 Entered 10/09/18 14:39:13                  Desc Main
                                       Document      Page 1 of 4


                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION


In re:                                                 §
                                                       § CASE NO. 18-62649-jwc
Monica Lakisha Duggins                                 § CHAPTER 13
                                                       §
             Debtor                                    §

Carvana, LLC                                           § CONTESTED MATTER
                                                       §
             Respondent                                §
v.                                                     §
Monica Lakisha Duggins, Debtor                         §
                                                       §
Nancy J. Whaley, Trustee                               §
                                                       §
                                                       §

                                  OBJECTION TO CONFIRMATION

         COMES NOW, Carvana, LLC (Carvana) and makes and files its Objection to the Confirmation
of the Debtor’s Chapter 13 case for the reasons set forth below:


                                                      1.
         The Debtor’s plan lists the creditor as Bridgecrest when the contract and Certificate of Title
reflects Carvana, LLC as the creditor.


                                                      2.
         Carvana, holds a first priority lien on the Certificate of Title to the Debtor’s 2016 Chevrolet
Equinox FWD4CFFV, VIN: 2GNALCEK5G6198591.


                                                      3.
         The subject vehicle was purchased on 06/05/2017, which is within 910 days of the filing of the
within case and should be paid in full pursuant to 11 U.S.C Section 1325(a)(9).
Case 18-62649-jwc           Doc 19     Filed 10/09/18 Entered 10/09/18 14:39:13              Desc Main
                                       Document      Page 2 of 4


                                                    4.
        The Debtor’s plan estimates Carvana’s claim in the amount of $20,432.00 with interest rate at
6.00% monthly payments in the amount of $50.00, increasing to $520.00 in 1/2020.


                                                    5.
        Carvana is entitled to have its claim in the amount $20,778.29, paid as fully secured. The
contractual interest rate is 19.64%.
                                                    6.
        The Debtor’s proposed monthly payment and interest rate are insufficient to provide Carvana,
with adequate protection.


        THEREFORE, based upon the above and foregoing facts Carvana objects to the confirmation of
the Debtor’s Chapter 13 case.

        This October 9, 2018
                                                 Respectfully Submitted

                                                 /s/ Richard B. Maner
                                                 Richard B. Maner, GA Bar No. 486588
                                                 Attorney for Respondent
                                                 5775 Glenridge Drive, Building D, Suite 100
                                                 Atlanta, GA 30328
                                                 Phone: (404) 252-6385, Fax: (404) 252-6394
                                                 Email: rmaner@rbmlegal.com
Case 18-62649-jwc         Doc 19     Filed 10/09/18 Entered 10/09/18 14:39:13                Desc Main
                                     Document      Page 3 of 4




                                    CERTIFICATE OF SERVICE

        This is to certify that I have served a copy of OBJECTION TO CONFIRMATION
electronically. Those not served electronically have been served by depositing same in the United States
Mail in a properly addressed envelope to each with adequate postage thereon as follows:

Monica Lakisha Duggins
4099 Robin Circle
Atlanta, GA 30349

Bobby Shane Palmer
The Semrad Law Firm
303 Perimeter Center North, Suite 201
Atlanta, GA 30346

Nancy J. Whaley
Nancy J. Whaley, Standing Ch. 13 Trustee
303 Peachtree Center Avenue
Suite 120, Suntrust Garden Plaza
Atlanta, GA 30303



        This October 9, 2018
                                                 /s/ Richard B. Maner
                                                 Richard B. Maner, GA Bar No. 486588
                                                 Attorney for Respondent
                                                 5775 Glenridge Drive, Building D, Suite 100
                                                 Atlanta, GA 30328
                                                 Phone: (404) 252-6385, Fax: (404) 252-6394
                                                 Email: rmaner@rbmlegal.com
Case 18-62649-jwc   Doc 19   Filed 10/09/18 Entered 10/09/18 14:39:13   Desc Main
                             Document      Page 4 of 4
